DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of the current application has changed. This application is
now being examined by Examiner Richard Hutson, Art Unit 1652.
Applicant’s amendment of claims 1, 2, 4, 12, 14, 16 and the addition of new claims 17 and 18, in the paper of 11/5/2021, is acknowledged.  Applicants' arguments filed on 11/5/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-18 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of Rhodobacter as species of recombinant host in the reply filed on 4/13/21 is acknowledged.  The traversal is on the ground(s) that that there would be no undue burden of search to examine all species.  
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/13/21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 17, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3 are directed to a law of nature or a natural phenomenon.  This judicial exception is not integrated into a practical application as for the reasons stated below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below.
This rejection was stated in the previous office action as it applied to previous claims 1-3.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
The 2019 Revised Patent Subject Matter Eligibility Guidance 84 FR 50 (Jan. 7, 2019) directs that claims drawn to a nature-based composition of matter, a law of nature, or a natural phenomenon wherein the nature-based composition, law of nature, or a natural phenomenon are not integrated into a practical application and lack recitation of additional elements that make the claims directed to significantly more than the judicial exception are ineligible for patenting under 35 U.S.C. 101.  A nature-based composition is not integrated into a practical application when it does not use the nature-based product(s) in a manner that imposes a meaningful limit on the nature-based product(s) such that the claim is more than a drafting effort designed to monopolize the judicial exception.  84 FR 54.  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products ... are essentially no different from a 
Here, the protein of SEQ ID NO:4 and nucleic acids encoding therefore are naturally occurring compounds.  The features of claims 1-3 are met by the protein of SEQ ID NO:4 and nucleic acids encoding therefore.  Since the features of the claims are met by the structure of a naturally occurring compound, the nature-based product is not integrated into a practical application and the claims do not recite additional features or elements that amount to significantly more than the judicial exception, since the structure recited in claims 1-3 is "essentially no different from a naturally occurring product” such that there is no marked difference in the "product's structure, function, and/or other properties." 
As such, the claims recite patent ineligible subject matter for the reasons stated.
Applicant’s arguments:
Applicants traverse this rejection on the basis that without admitting to the validity of the rejection, and solely for the purpose of moving prosecution forward, claim 1 is amended to require at least 90% sequence ID with SEQ ID 4.  Applicants submit that this sequence is not, as the Examiner asserts, "naturally occurring compounds." 
Applicants amendment of the claims and applicants complete argument are acknowledged and have been carefully considered, however are found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that claim 1 is amended to require at least 90% sequence ID with SEQ ID 4, this is not found persuasive on the basis that the rejection is not based upon sequences which have a particular sequence identity to SEQ ID NO:4.  The patchoulol synthase comprising an amino acid sequence as shown in SEQ ID NO:4 or a functional homologue thereof comprising an amino acid sequence which has a sequence identity of at least 90% with SEQ ID NO:4 and its encoding nucleic acid exists naturally in Nardostachys jatamansi .  This is evidenced by applicant’s specification which describes the cloning of the encoding nucleic acid from Nardostachys jatamansi (see example 3 and supporting text).
In response to applicants submission that claim this sequence is not, as the Examiner asserts, "naturally occurring compounds.", this is not found persuasive without supporting evidence or explanation.   In response to applicants submission that claim as an example, the Pogostemon sequence has less than 44% sequence identity Nardostachys jatamansi.   In response to applicants submission that the sequences identified in the prior art all fall significantly outside the claimed identity to SEQ ID NO: 4, this is not persuasive in overcoming the rejection.  It is noted that while the sequence may be novel it may also be naturally occurring and thus unpatentable.  In response to applicants submission that finally, the inventors have shown in the specification as originally filed have significant improvements in production of patchoulol and elemol, these “properties” are considered inherent to the patchoulol synthase of SEQ ID NO:4.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
This rejection was stated in the previous office action as it applied to previous claims 14-16.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
Applicant’s arguments:
Applicants traverse this rejection on the basis applicants have amended claim 1 to require at least 90% sequence identity with SEQ ID NO:4 and applicants submit that the specification as filed has adequate disclosure that enable the use of such synthase to result in the ratios listed in each of these claims.
Applicants amendment of the claims and applicants complete argument are acknowledged and have been carefully considered, however are found nonpersuasive for the reasons previously made of record and for those reasons repeated above and herein.
As previously stated, these claims are directed to a genus of methods of producing mixtures of patchoulol, elemol, and pogostol with particular ratios of the terpenes produced. The specification teaches the structure of only a single representative species of such methods showing a ratio of pogostol:patchoulol of 1:5.6, elemol:patchoulol of 1:6.9 and elemol:pogostol of 1:1.3.  Purohit et al. show that Nardostachys grandiflora DC growing in different areas show substantially different levels of sesquiterpenes and derivatives thereof (Table 1) and Munck et al. teach that the structurally related olefins are synthesized as coproducts of the patchoulol synthase en route to patchoulol by deprotonation or hydric shift followed by deprotonation and teach that the ratios of the coproducts to patchoulol varied with changes in pH and metal ion concentrations (page 63).  Thus ratios of the various products appear to be substantially influenced by the conditions of the reaction even when the reaction is in vivo.  A ordinary skilled artisan would further reasonably expect that different recombinant hosts expressing the same enzyme would produce different ratios of the products and coproducts as different hosts have different intracellular enzymes and conditions which will alter what products are produced and how they are further modified.  The specification includes no guidance as to what conditions/hosts lead to what changes in the ratios of the various products such that a skilled artisan could reasonable predict what conditions/host to use to produce any desired ratio of products.  Moreover, the specification fails to describe any other representative species by any identifying characteristics or properties other than having specific rations of the particular products.  Given this lack of description of representative species encompassed by the genus of the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a patchoulol synthase having at least 95% identity to SEQ ID NO:4, nucleic acids, vectors and host cells encoding a patchoulol synthase having at least 95% identity to SEQ ID NO:4 and , does not reasonably provide enablement for a patchoulol synthase having at least 90% identity to SEQ ID NO:4, nucleic acids, vectors and host cells encoding a patchoulol synthase having at least 90% identity to SEQ ID NO:4 and methods of producing pacthoulol, elemol and/or pogostol comprising contacting FPP with a patchoulol synthase having at least 80% identity to SEQ ID NO:4 or culturing any host cell encoding a patchoulol synthase having at least 90% identity to SEQ ID NO:4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1-7 and 11-16.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
Applicant’s arguments:
Applicants traverse this rejection on the basis applicants have amended claim 1 to require at least 90% sequence identity with SEQ ID NO:4 and applicants submit that the specification as filed has adequate disclosure that enable the use of such synthase to result in the ratios listed in each of these claims.
Applicants amendment of the claims and applicants complete argument are acknowledged and have been carefully considered, however are found nonpersuasive 
As previously stated, claims 1-7 and 11-16 are so broad as to encompass a patchoulol synthase having at least 90% (93% claim 2) identity to SEQ ID NO:4, nucleic acids, vectors and host cells encoding a patchoulol synthase having at least 90% identity to SEQ ID NO:4 and methods of producing pacthoulol, elemol and/or pogostol comprising contacting FPP with a patchoulol synthase having at least 90% identity to SEQ ID NO:4 or culturing any host cell encoding a patchoulol synthase having at least 90% identity to SEQ ID NO:4.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of patchoulol synthases broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the patchoulol synthase of SEQ ID NO:4 and nucleic acids encoding therefore.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the 
 The specification does not support the broad scope of the claims which encompass a patchoulol synthase having at least 90% identity to SEQ ID NO:4, nucleic acids, vectors and host cells encoding a patchoulol synthase having at least 90% identity to SEQ ID NO:4 and methods of producing pacthoulol, elemol and/or pogostol comprising contacting FPP with a patchoulol synthase having at least 90% identity to SEQ ID NO:4 or culturing any host cell encoding a patchoulol synthase having at least 90% identity to SEQ ID NO:4 because the specification does not establish: (A) regions of the protein structure which may be modified without effecting patchoulol synthase activity; (B) the general tolerance of patchoulol synthases to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a patchoulol synthase having at least 90% identity to SEQ ID NO:4, nucleic acids, vectors and host cells encoding a patchoulol synthase having at least 90% identity to SEQ ID NO:4 and methods of producing pacthoulol, elemol and/or pogostol comprising contacting FPP with a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Munck et al. in view of Purohit et al.
This rejection was stated in the previous office action as it applied to previous claims 1-3.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.

	Purohit et al. teach that Nardostachys grandiflora DC (also called Nardostachys jatamansi) rhizomes produce a variety of volatile compounds including a large amount of the sesquiterpene alcohol patchoulol as well as a variety of other sesquiterpenes (including elemene) and oxygenated sesquiterpenes (Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art to use the purification methods of Munck et al. to isolate the patchoulol sysnthase of Nardostachys jatamansi as patchoulol is an important perfumery raw ingredient (see page 58 of Munck et al.) that is shown to be produced by Nardostachys jatamansi by Purohit et al.  The protein that would be isolated would inherently be that of SEQ ID NO:4 or a variant having greater than 90% identity thereto.  A skilled artisan would have been motivated to do so to produce an alternative patchoulol synthase to that of Munck et al. that could be used to produce patchoulol and other oxygenated sesquiterpenes as taught by Munck et al.  A skilled artisan would reasonably expect that a patchoulol synthase isolated from this organism would also produce other sequiterpenes produced in this organism also as Munck et al. teach that this is a property of the isolated patchoulol synthase from Pogostemon cablin.	
Applicant’s arguments:

Applicants amendment of the claims and applicants complete argument are acknowledged and have been carefully considered, however are found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that they have amended claim 1 to require at least 90% sequence identity with SEQ ID NO:4 and none of the cited references disclose or suggest a sequence with the required identity to SEQ ID NO:4, this is not found persuasive for the reasons previously stated and repeated above, that it would have been obvious to one of ordinary skill in the art to use the purification methods of Munck et al. to isolate the patchoulol sysnthase of Nardostachys jatamansi as patchoulol is an important perfumery raw ingredient (see page 58 of Munck et al.) that is shown to be produced by Nardostachys jatamansi by Purohit et al.  As previously stated, the protein that would be isolated would inherently be that of SEQ ID NO:4 or a variant having greater than 90% identity thereto.  Thus the sequence of the isolated protein need not be taught as it is inherent to the protein isolated form the same source as the source the protein of SEQ ID NO:4 was isolated.
Thus, claims 1, 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Munck et al. in view of Purohit et al.

s 3-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Munck et al. in view of Purohit et al. as applied to claims 1, 2, 11, and 13 above, and further in view of Schalk et al. (US 2006/0206957).
This rejection was stated in the previous office action as it applied to previous claims 3-7 and 12.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
Munck et al. and Purohit et al. are discussed above but do not teach the isolation of a patchoulol synthase encoding nucleic acid and recombinant expression thereof.
Schalk et al. teach the isolation and recombinant expression of a nucleic acid encoding the patchoulol synthase from Pogostemon cablin (i.e., the enzyme isolated by Munck et al.), example 8, production of expression vectors and recobinant hosts producing the enzyme, example 9 and the use of the recombinant hosts producing this enzyme to produce patchoulol, example 10.
	Therefore, it would have been obvious to one of ordinary skill in the art to isolate a nucleic acid encoding the patchoulol synthase from Nardostachys jatamansi in order to produce an alternative recombinant patchoulol synthase to that of Schalk et al. that could be used to produce patchoulol and other oxygenated sesquiterpenes as taught by Munck et al. or Schalk et al.
Applicant’s arguments:
Applicants traverse this rejection as the above rejection of claims 1-3, on the basis applicants have amended claim 1 to require at least 90% sequence identity with 
Applicants amendment of the claims and applicants complete argument are acknowledged and have been carefully considered, however are found nonpersuasive for the reasons previously made of record and for those reasons repeated above and herein.
In response to applicants submission that they have amended claim 1 to require at least 90% sequence identity with SEQ ID NO:4 and none of the cited references disclose or suggest a sequence with the required identity to SEQ ID NO:4, this is not found persuasive for the reasons previously stated and repeated above, that it would have been obvious to one of ordinary skill in the art to use the purification methods of Munck et al. to isolate the patchoulol sysnthase of Nardostachys jatamansi as patchoulol is an important perfumery raw ingredient (see page 58 of Munck et al.) that is shown to be produced by Nardostachys jatamansi by Purohit et al.  As previously stated, the protein that would be isolated would inherently be that of SEQ ID NO:4 or a variant having greater than 90% identity thereto.  Thus the sequence of the isolated protein need not be taught as it is inherent to the protein isolated form the same source as the source the protein of SEQ ID NO:4 was isolated.
Thus, claims 3-7 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Munck et al. in view of Purohit et al. as applied to claims 1, 2, 11, and 13 above, and further in view of Schalk et al. (US 2006/0206957).
Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

rgh
12/30/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652